
	
		I
		111th CONGRESS
		2d Session
		H. R. 5912
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2010
			Mr. Ortiz introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 313 East Main Street in Robstown, Texas, as the
		  Lieutenant Juan G. Carrion Post Office
		  Building.
	
	
		1.Lieutenant Juan G. Carrion
			 Post Office Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 313 East Main Street in Robstown, Texas, shall be known and
			 designated as the Lieutenant Juan G. Carrion Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Lieutenant
			 Juan G. Carrion Post Office Building.
			
